GOLDTHWAITE, J.
We are unable to see any error in the judgment on the demurrer. The plea is defective in not setting out the contract under which the defendant purchased, and how that has been violated by the plaintiff. The allegation that the defendant has complied with all and singular the conditions of the sale, is of no value without setting out what those conditions were, and is rather the conclusion of the pleader, than the result of any fact stated. So too with respect to the assertion that the plaintiff would not, or did not, let the defendant into possession, we are not advised that this was any part of the contract. It may be, for any thing shown, that the title purchased by the defendant, was one to confer the possession at another or distant day. It is useless to speculate on what the contract may have been, as however it was in point of fact, there is nothing in the plea from which we can infer its breach by the plaintiff.
Judgment affirmed.